TeRral, J.,
delivered the opinion of the court.
This is a petition by the state revenue agent filed to the December term, 1899, of the circuit court of Washington county, to invoke the power of said court to require the board of mayor and aldermen of the city of Greenville to levy a tax of six mills on the dollar for the year 1894, and of five and one-half mills on the dollar for the year 1895 upon banks and solvent credits within said city, upon the ground that during said years said board of mayor and aldermen should have levied a tax of twelve mills on the dollar in 1894 and of eleven and one-half mills on the dollar for the year 1895, which said board should have done, but had failed to do, but had levied only one-half of said amount of taxes upon banks and solvent credits for said years.
The authority of the board of mayor and aldermen of the *884city of Greenville four years after said levy should have been, made is claimed to exist in § 3020, annotated code, which is as follows: “The mayor and board of aldermen shall levy the municipal taxes at the regular meeting in September of each year, or, in case of failure so to do, at any other regular meeting thereafter.” This section we think would justify the board of mayor and aldermen to levy its taxes during the year of their imposition, but not afterwards. It would be a dangerous power existing anywhere that could impose taxes for past years as well as for the current year, and such power in a municipal corporation must be clearly given before it can be exercised. The rule of construction of municipal authority is strict, and the power must be expressly conferred or necessarily implied, or it cannot be sustained. 15 Am. & Eng. Ene. L. (1st ed.), 1039. No implied power of levying back taxes can, in our judgment, be evoked from § 3020.
Mr. Justice Calhoón and the writer are of the opinion that the state revenue agent is not authorized for any cause or in any event to mandamus the board of mayor and aldermen of a city. No such authority is given by chapter 34, Laws of 1894.

Affirmed.